DETAILED ACTION

This action is in response to the Application filed on 04/01/2015.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/07/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
Claim(s) 1 – 3 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent No. 5,481,178; (hereinafter Wilcox).

Regarding claim 1, Wilcox [e.g. Fig. 5] discloses  a control circuit for a switching converter, wherein: a) the control circuit is configured to generate a switching control signal [e.g. output of driver P DR.] according to an output voltage of the switching converter [e.g. VOUT] to control a switching state of a power transistor in the switching converter [e.g. by VSWB], and to adjust an output current of the switching converter [e.g. col. 9, lines 63 – 66 recites “Also, if the output voltage VOUT decreases due to a short circuit so that the voltage across inductor L1 is too low to allow adequate decay in inductor current during the OFF cycle”]; and b) a change trend of a length of a switching period of the power transistor is opposite to a change trend of the output voltage [e.g. col. 9, line 63 – col. 10, line 10 recites “if the output voltage VOUT decreases due to a short circuit so that the voltage across inductor L1 is too low to allow adequate decay in inductor current during the OFF cycle, the OFF time is increased so as to avoid a current runaway condition…at low output voltages ICON is decreased by OFF-time control circuit 250 so that the voltage on control capacitor CCON slowly decays to lengthen the OFF time”].

Regarding claim 2, Wilcox [e.g. Fig. 5] discloses wherein the control circuit is configured to adjust the length of the switching period when the output voltage switches from a first voltage to a second voltage [e.g. col. 9, line 63 – col. 10, line 10 recites “if the output voltage VOUT decreases due to a short circuit so that the voltage across inductor L1 is too low to allow adequate decay in inductor current during the OFF cycle, the OFF time is increased so as to avoid a current runaway condition… at low output voltages ICON is decreased by OFF-time control circuit 250 so that the voltage on control capacitor CCON slowly decays to lengthen the OFF time”].

Regarding claim 3 Wilcox [e.g. Fig. 5] discloses wherein the length of the switching period is inversely proportional to the output voltage [e.g. as stated above in col. 9, line 63 – col. 10, line 10].

Regarding claim 15, Wilcox [e.g. Fig. 5] discloses a voltage regulator, comprising the control circuit of claim 1, and further comprising: a) an input terminal configured to receive an input voltage [e.g. VIN] and an input current [e.g. current from source VIN when P-CH switch is ON]; b) a power stage circuit comprising a power transistor [e.g. P-CH] coupled to an inductor [e.g. L1], wherein the inductor is coupled to the input terminal; c) an output terminal [e.g. terminal VOUT] coupled to a load and the inductor [e.g. load; Abstract]; and d) wherein the control circuit is configured to control the power transistor to generate an output voltage at the output terminal [e.g. VOUT].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox in view of US Patent No. 10,622,896; (hereinafter Eggermont).

Regarding claim 16, Wilcox fails to disclose wherein the load comprises a plurality of light-emitting diodes (LEDs) coupled in series, and the output voltage is determined in accordance with a number of the plurality of LEDs controlled to be in a conduction state.
Eggermont [e.g. Fig. 1] teaches wherein the load comprises a plurality of light-emitting diodes (LEDs) coupled in series [e.g. 108], and the output voltage is determined in accordance with a number of the plurality of LEDs controlled to be in a conduction state [e.g. col. 8 lines 25 – 28 recite “the output voltage may change based on changes in the number of LEDs 108 as LEDs are switched in and out of service”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Wilcox by wherein the load comprises a plurality of light-emitting diodes (LEDs) coupled in series, and the output voltage is determined in accordance with a number of the plurality of LEDs controlled to be in a conduction state as taught by Eggermont in order of being able to provide required power to LED load.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claim(s) 4 – 14  is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 4 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “) the control circuit is configured to generate a timing signal according to the output voltage and to adjust the second time interval by comparing the timing signal against a timing reference signal”.
The primary reason for the indication of the allowability of claim 6 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “comprising a first control circuit configured to generate a first control signal according to the output voltage and a duty cycle of the switching converter to adjust the length of the switching period, such that an average value of an output current of the switching converter remains constant when the output voltage of the switching converter changes”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838